t c memo united_states tax_court alexandra m medlin petitioner v commissioner of internal revenue respondent burley m medlin and mary k medlin petitioners v commissioner of internal revenue respondent docket nos filed date robert e lee for petitioner in docket no e g allen iii for petitioners in docket no william henck for respondent memorandum opinion dinan special_trial_judge these consolidated cases were submitted pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner alexandra m medlin's alexandra federal_income_tax for in the amount of dollar_figure respondent also determined a deficiency in petitioners burley m medlin's burley and mary k medlin's mary federal_income_tax for in the amount of dollar_figure after concessions the issue remaining for decision is whether the amounts in issue are properly characterized as alimony or separate_maintenance payments within the meaning of sec_71 these cases were submitted fully stipulated under rule the stipulations of fact and attached exhibits are incorporated herein by this reference alexandra resided in charlottesville virginia and burley and mary resided in williamsburg virginia unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure the parties agree that burley's direct reimbursement of dollar_figure for alexandra's medical_expenses which were not covered by her medical insurance constitutes alimony or separate_maintenance payments as alexandra points out on brief she overstated the amount of such payments on her original and amended returns by dollar_figure dollar_figure - dollar_figure on the dates their respective petitions were filed in these cases burley and alexandra were married on date they separated on or about date they entered into a property settlement agreement the agreement on date which fixed the amount to be paid_by burley to alexandra for her support and maintenance and fixed their respective rights to their marital property the pertinent provisions of the agreement are as follows support and maintenance of the wife the husband shall pay to the wife as and for her alimony maintenance and support the sum of dollar_figure per month payable on the 1st day of each and every month beginning on the 1st day of the month following the execution of this agreement to continue thereafter until the death of either party or the wife's remarriage whichever shall first occur the parties further acknowledge and agree that all payments made by the husband to the wife pursuant to this paragraph shall be fully taxable as income to the wife and reportable by her on all of her federal and state_income_tax returns and deductible by the husband from income as reported by him on all of his federal and state_income_tax returns personal_property the parties make the following division and settlement of their personal_property g automobile the husband shall provide the wife with a new lincoln town car each and every year and in addition provide for all maintenance on said automobile including repairs insurance gas oil and license for so long as he is a lincoln-mercury dealer until the death of either party or until the wife's remarriage whichever shall first occur in the event the husband is no longer a lincoln- mercury dealer than he shall provide the wife with a new grand marquis class car each and every year and in addition provide for all maintenance on said automobile including repairs insurance gas oil and license in the event the husband is no longer an automobile dealer he agrees to provide the wife with a new grand marquis class car every two years and further agrees to provide for all maintenance on said automobile including repairs insurance gas oil and license medical insurance the husband agrees to maintain the wife as beneficiary of his present or comparable medical hospitalization dental policy until the death of either party or the wife's remarriage whichever shall first occur if said coverage can no longer be provided through medlin motor company or any dealership or business owned by the husband then in such event the husband shall obtain comparable coverage through a private carrier the parties agree to share equally the cost of any medical dental or psychiatric expenses of the wife not covered by said insurance the husband's obligation to pay premiums shall not exceed the standard market premiums for an insured of the wife's age for the coverage described above burley and alexandra were divorced in burley married mary sometime thereafter but prior to the end of monthly payments burley paid alexandra dollar_figure pursuant to paragraph of the agreement during alexandra reported this amount as alimony received on her original and amended returns burley and mary claimed an alimony paid deduction for this amount on their return although their treatment of this amount as alimony is not in dispute the proper characterization of amounts paid for an automobile and related expenses and for medical insurance premiums remains in issue automobile and related expenses during burley's wholly owned corporation medlin motor co inc the dealership paid for the lease of an automobile from ford motor credit corporation fmcc burley provided the automobile to alexandra for her use during alexandra did not sign the lease with fmcc the dealership paid for the insurance on the automobile it also provided alexandra with a dealership credit card which was used exclusively for charging gas and other maintenance_expenses for the automobile the dealership paid for these credit card charges it issued burley a form 1099-div for which reflected that he had received a constructive_dividend in the amount of dollar_figure the total cost of the lease insurance and credit card charges paid_by the dealership during alexandra did not report the dollar_figure as alimony received on her original and amended returns burley and mary claimed an alimony paid deduction for this amount on their return in the statutory notices of deficiency respondent as a stakeholder in this case included the dollar_figure in alexandra's income as alimony received and disallowed burley's and mary's claimed deduction medical insurance premiums alexandra was covered under the dealership's medical insurance_policy until or when the insurance carrier informed the dealership that she no longer qualified as an insured because she was not its employee during alexandra and burley arranged for the dealership to reimburse alexandra for the cost of the premiums for the medical insurance which she had obtained through her employer this arrangement was the least costly alternative for providing medical insurance for alexandra the dealership issued burley a form 1099-div for which reflected that he had received a constructive_dividend in the amount of dollar_figure the total of the medical insurance premiums reimbursed by the dealership during alexandra reported the dollar_figure as alimony received on her original return she later filed her amended_return for on which she omitted dollar_figure burley and mary claimed an alimony paid deduction in the amount of dollar_figure on their return in the statutory notices of deficiency respondent included the dollar_figure in alexandra's income as alimony received and disallowed burley's and mary's claimed deduction this amount represented the previously reported medical insurance premiums alexandra agrees that the correct amount of the medical insurance premiums in issue is dollar_figure sec_61 defines gross_income to mean all income from whatever source derived including alimony or separate_maintenance payments sec_61 whether a payment constitutes alimony or separate_maintenance within the meaning of sec_61 is determined by reference to sec_71 sec_71 generally provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines the term alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_215 allows an individual in computing adjusted_gross_income to deduct an amount equal to alimony or separate_maintenance paid during such individual's taxable_year if such amount is includable in the gross_income of the recipient under sec_71 accordingly if the amounts in issue fail to meet any of the requirements of sec_71 such amounts are not alimony and are thus not includable in alexandra's gross_income or deductible by burley and mary the parties do not dispute that the requirements of sec_71 and d have been satisfied with respect to the amounts in issue sec_71 the initial requirement under this section is that the payments must be in cash sec_71 sec_1_71-1t q a temporary income_tax regs fed reg date explains that only cash payments including checks and money orders payable on demand qualify as alimony or separate_maintenance payments transfers of services or property execution of a debt_instrument by the payor or the use of property of the payor do not qualify id we are satisfied that the dealership's cash payments for the lease insurance and maintenance of the automobile for alexandra's benefit and for the reimbursement of alexandra's medical insurance premiums are properly treated as cash payments made by burley during he included these amounts in income as constructive dividends and is entitled to any allowable deductions for the amounts paid sec_71 we next examine whether the cash payments treated as made by burley satisfy sec_71 sec_1_71-1t q a6 temporary income_tax regs fed reg date provides that a payment of cash by the payor spouse to a third party on behalf of the payee spouse pursuant to the terms of the divorce_or_separation_instrument qualifies as alimony or a separate_maintenance payment burley argues that the only logical way for him to satisfy the obligations in issue was by making cash payments to third parties respondent agrees that the agreement necessarily authorized cash payments to third parties to effect its provisions alexandra argues that the pertinent provisions of the agreement do not expressly provide for burley to make any cash payments to her or on her behalf clearly the cash payments in issue meet the conditions under which cash payments to a third party may satisfy sec_71 first we find that the cash payments were made under the agreement burley would not have caused the dealership to make the cash payments but for the terms of the agreement second we find that the cash payments were made on behalf of alexandra because they were made with respect to property and services used solely by alexandra third we find that the cash payments were not made to maintain property owned by burley he had no ownership_interest in the leased automobile or in the medical insurance_policy cf sec_1_71-1t q a6 temporary income_tax regs fed reg date sec_71 alexandra argues that the payments made with respect to the automobile do not satisfy sec_71 because the parties implicitly designated such payments as part of their property settlement and not alimony she suggests that the designation of the monthly payments under paragraph of the agreement as alimony combined with the lack of any designation for the automobile-related payments under subparagraph g of paragraph implies that such payments were designated as not being alimony sec_71 however only treats a payment as other than alimony if the governing divorce_or_separation_instrument designates the payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 the regulations do not provide for and we do not interpret this statutory language to allow designations by implication as alexandra contends 125_f3d_551 7th cir affg tcmemo_1995_554 see sec_1_71-1t q a8 temporary income_tax regs fed reg date we hold that the amounts in issue constitute alimony or separate_maintenance payments which must be included in alexandra's gross_income and are deductible by burley and mary to reflect the foregoing decisions will be entered under rule
